This court is of the opinion that the question raised by petitioner's (appellant's) objection to evidence of acts between him and the prosecutrix done after the alleged seduction cannot be distinguished on any substantial grounds from the like question raised in Pope v. State, 137 Ala. 56,34 So. 840, and in the cases cited on the brief for appellant to which the court in that case referred. The settled law of this state is that such subsequent acts cannot, in the face of apt objection, be proved against the defendant in a seduction case. The judgment of the Court of Appeals holding to the contrary in effect is reversed, and the cause is remanded to that court for further proceedings in conformity herewith. All the Justices concur.